143

           MISCELLANEOUS SUPREME COURT
                   DISPOSITIONS
                                     ( P3d )

                      BALLOT TITLE CERTIFIED

                                March 28, 2014

Straus v. Rosenblum (S061884/85)(S061887). The arguments (made by all
    petitioners) that the Attorney General’s certified ballot title for Referendum
    No. 301 (2014) does not comply substantially with ORS 250.035(2) to (6) are
    not well taken. The court certifies to the Secretary of State the Attorney
    General’s certified ballot title for the proposed ballot measure.